Name: Commission Regulation (EC) No 197/1999 of 28 January 1999 on the issuing of system B export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities29. 1. 1999 L 22/43 COMMISSION REGULATION (EC) No 197/1999 of 28 January 1999 on the issuing of system B export licences for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/ 96 of 14 November 1996 on detailed rules for imple- menting Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables (1), as last amended by Regulation (EC) No 1287/98 (2), and in particular Article 5(6) thereof, Whereas Commission Regulation (EC) No 2379/98 (3), fixes the indicative quantities laid down for the issue of export licences other than those requested in the context of food aid; Whereas, in the light of information now available to the Commission, the indicative quantities have been exceeded in the case of hazelnuts in shell, walnuts in shell, lemons and table grapes; Whereas as a consequence, for system B licences applied for between 16 November 1998 and 14 January 1999, a rate of refund which is lower than the indicative rate should be fixed for hazelnuts in shell, walnuts in shell, lemons and table grapes, HAS ADOPTED THIS REGULATION: Article 1 The percentages for the issuing of system B export licences, as referred to in Article 5 of Regulation (EC) No 2190/96, and applied for between 16 November 1998 and 14 January 1999, by which the quantities applied for and the rates of refund applicable must be multiplied, shall be as fixed in the Annex hereto. The above subparagraph shall not apply to licences applied for in connection with food-aid operations as provided for in Article 10(4) of the Agreement on Agri- culture concluded during the Uruguay Round of multi- lateral trade negotiations. Article 2 This Regulation shall enter into force on 29 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 292, 15. 11. 1996, p. 12. (2) OJ L 178, 23. 6. 1998, p. 11. (3) OJ L 295, 4. 11. 1998, p. 15. EN Official Journal of the European Communities 29. 1. 1999L 22/44 ANNEX Percentages for the issuing of licences and rates of refund applicable to system B licences applied for between 16 November 1998 and 14 January 1999 Product Destination or group of destinations Percentage for the issuing of licences Rate of refund (EUR/ tonne net) Tomatoes F 100 % 15,9 Shelled almonds F 100 % 50,0 Hazelnuts in shell F 100 % Shelled hazelnuts F 100 % 114,0 Walnuts in shell F 100 % 73,0 Oranges XYC 100 % 35,0 Lemons F 100 % 20,0 Table grapes F 100 % 23,2 Apples XY 100 % 25,0 ZD 100 % 54,0